DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 5403181 A) in view of Dreizler (US 5015174 A) and Poe (US 20070292811 A1).
Regarding claim 1, Tanaka discloses a burner assembly comprising: 
(a) a burner tile having a top wall with a top surface (20, Fig. 4), an outer wall (15, Fig. 4) extending from the top wall and having an outside surface and a pre-mix region (see Fig. 4 showing a space within the burner tile with a length L), said burner tile defining an interior space for introduction of combustion air (Fig. 4); 
(b) a plurality of primary fuel tips (1 or 1+3, Fig. 4) (col. 5, lines 1-6) disposed in the burner tile and configured to inject a primary fuel (F1) into the interior space of the burner tile in a first direction (radially inward direction toward the center axis, see Figs. 3, 4) in order to mix a portion of the primary fuel and a portion of the combustion air mix in the pre-mix region to provide a primary fuel-air mixture (Fig. 2); 
(c) a plurality of secondary fuel tips (4, Fig. 3) disposed in the burner tile and located on the top surface of the burner tile and configured to inject fuel (F2) in the first direction (radially inward direction toward the center axis, see Fig. 3), 
wherein the primary fuel tips and secondary fuel tips face in the first direction (i.e., there is a surface of the fuel tips that faces in the first direction) (see the annotated Figure below showing dotted arrows indicating the direction where the fuel tips face)

    PNG
    media_image1.png
    690
    592
    media_image1.png
    Greyscale


Tanaka fails to disclose:
(a) a burner tile comprising a refractory material and having a top wall including a flame stabilizing lip having an inner circumference that forms a circle and formed from the refractory material that extends into said pre-mix region, said flame stabilizing lip extending radially inward so as to form a mixing zone; and 
(d) a plurality of ports disposed in the burner tile extending through said flame stabilizing lip from the top surface of the burner tile to said pre-mix region, said plurality of ports configured for injecting the primary fuel-air mixture from the pre- mix region,
wherein the ports face in the first direction.

Dreizler discloses a burner assembly comprising:
(a) a burner tile (ribbed ring 11, see Fig. 1) having a top wall including a flame stabilizing lip having an inner circumference that forms a circle that extends into said pre-mix region (see Figs. 3, 4 showing a circular center opening with diameter d), said flame stabilizing lip extending radially inward so as to form a mixing zone; and 
(d) a plurality of ports (23) disposed in the burner tile extending through said flame stabilizing lip from the top surface of the burner tile to said pre-mix region, said plurality of ports configured for injecting the primary fuel-air mixture from the pre-mix region (see Fig. 1 showing a premix region upstream the burner tile (ribbed ring 11),
wherein the ports face in the first direction (a radially inward direction towards a center axis)
Dreizler teaches that this burner tile (i.e., ribbed ring 11) reduces NOx and CO emissions, and helps anchor the flame to the burner (col. 6, lines 2-11).

It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Tanaka to include (a) a burner tile having a top wall including a flame stabilizing lip having an inner circumference that forms a circle that extends into said pre-mix region, said flame stabilizing lip extending radially inward so as to form a low velocity mixing zone; and (d) a plurality of low velocity ports disposed in the burner tile extending through said flame stabilizing lip from the top surface of the burner tile to said pre-mix region, said plurality of low velocity ports configured for injecting the primary fuel-air mixture from the pre- mix region, wherein the ports all face in the first direction. The motivation to combine is to reduce NOx and CO emissions, and to help anchor the flame to the burner.    
Poe teaches a burner assembly comprising: (a) a burner tile comprising a refractory material (para. 76) and having a top wall including a flame stabilizing lip (140, Fig. 16) having an inner circumference and formed from the refractory material (para. 76 discloses that the burner tile is made of refractory material) that extends into said pre-mix region, said flame stabilizing lip extending radially inward so as to form a low velocity mixing zone (para.87).  Poe teaches that refractory materials have “the ability to retain its physical shape and chemical identity even when subject to high temperatures” (para. 76).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to further modify Tanaka (Tanaka in view of Dreizler) where the burner tile, including the lip, comprises a refractory material because refractory materials have the ability to retain its physical shape and chemical identity even when subject to high temperatures.  The result is a durable and long lasting burner.  

Regarding claims 4, 9, Tanaka discloses a plenum chamber (14, Fig. 4) having an inlet for introduction of the combustion air into the burner assembly.  
Regarding claims 5, 10, Tanaka discloses a combustion zone (CH, Fig. 4) in fluid communication with the plenum chamber.  
Regarding claims 6, 11, Tanaka discloses a single primary fuel pipe (3) in Fig. 4 but fails to disclose a primary fuel manifold and a plurality of primary fuel pipes.  However, Poe teaches a primary fuel manifold (220, Fig. 1) to provide the primary fuel to the burner assembly, the primary fuel manifold for feeding a plurality of primary fuel pipes (160+198, Fig. 1) having a primary fuel tip at a downstream end (Fig. 1).  
It would have been obvious at the time of filing to modify Tanaka to include a primary fuel manifold to provide the primary fuel to the burner assembly, the primary fuel manifold for feeding a plurality of primary fuel pipes.  The motivation to combine is so that there would be ample flow of primary fuel to the combustion zone.  Having a manifold feeding a plurality of primary fuel pipes would provide for more fuel flow and therefore more combustion.   Moreover, a mere duplication of the primary fuel pipe has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04(VI)(B). 
Regarding claims 7, 12, Tanaka discloses a secondary fuel manifold (6, Fig. 4) for providing the secondary fuel to the burner assembly, the secondary fuel manifold feeding a plurality of second fuel pipes (5, Fig. 4) having a secondary fuel tip (4) at a downstream end.   
Regarding claim 8, modified Tanaka discloses (see the rejection of claim 1 for citations unless otherwise noted) a burner assembly comprising: 
(a) a burner tile comprising a refractory material and having a top wall with a top surface, an outer wall extending from the top wall and having an outside surface, and a pre-mix region, said burner tile and defining an interior space for combustion air; 
(b) a plurality of primary fuel tips disposed in the interior space for injecting a primary fuel in a first direction, wherein the pre-mix region is configured so that a portion of the primary fuel and a portion of the combustion air mix to provide a primary fuel-air mixture; 
(c) a plurality of secondary fuel tips located on the top surface and configured to inject fuel in the first direction; and 
(d) a plurality of ports located on the top surface of the burner tile for injecting the primary fuel-air mixture from the pre-mix region, the plurality of ports being present in a flame stabilizing lip having an inner circumference that forms a circle and formed in the refractory material of the burner tile, the flame stabilizing lip extending radially inward so as to form a mixing zone, the flame stabilizing lip comprises a plurality of channels (the ribbed ring 11 of Dreizler has a thickness which forms a plurality of channels  between an upstream inlet opening and a downstream exit port 23, similar to how it is shown in the present invention) that extend through the flame stabilizing lip, said plurality of channels configured to provide the primary fuel-air mixture from the pre-mix region to a downstream end of burner tile, wherein each channel has a single port from the plurality of ports at the downstream end to inject the primary fuel-air mixture, 
wherein the primary fuel tips, the secondary fuel tips, and the ports all face in the first direction.
Regarding claim 13, modified Tanaka discloses wherein the plurality of channels are equally spaced along a circumference of the flame stabilizing lip (see Figs. 3, 4 of Dreizler showing equally spaced ports 23 of the channels).   
Regarding claim 14, modified Tanaka discloses (see rejection of claim 1 for citations unless otherwise noted) a method for obtaining a stable burner flame in a burner assembly, where the method comprises: 
(a) providing a primary fuel through a plurality of primary fuel tips into an interior space of the burner in a first direction, the interior space being defined by a tile comprising a refractory material and having a top surface, a flame stabilizing lip having an inner circumference that forms a circle and extending radially inward so as to form a mixing zone, an outside surface and a pre-mix region, wherein the flame stabilizing lip is formed from the refractory material;  
5(b) providing combustion air into the interior space, wherein a portion of the combustion air mixes with a portion of the primary fuel in the pre-mix region to provide a primary fuel-air mixture; 
(c) providing a secondary fuel through a plurality of secondary fuel tips located on the top surface of the burner tile and configured to inject fuel in the first direction; and 
(d) providing a primary fuel-air mixture from the pre-mix region through a plurality of ports in the burner tile and in communication with a single channel extending through the flame stabilizing lip from the top surface of the burner tile to the pre-mix region, the plurality of ports configured for injecting the air-fuel mixture, 
wherein the primary fuel tips, the secondary fuel tips, and the ports all face in the first direction. 
Regarding claim 16, modified Tanaka discloses wherein the flame stabilizing comprises a comprises a plurality of equally spaced channels to provide the primary fuel-air mixture from the pre-mix region to a downstream end of burner tile (see rejection of claim 13 teaching the equally spaced channels), wherein each channel has one of said ports (outlet of the channel) from the plurality of ports, at the downstream end to inject the primary fuel-air mixture.  
Regarding claim 17, Tanaka discloses providing the combustion air to the burner assembly through a plenum chamber (14, Fig. 4) having an inlet.  
Regarding claim 18, Tanaka discloses providing the combustion air to the combustion zone (CH, Fig. 4) from the plenum chamber.  
Regarding claim 19, modified Tanaka discloses providing the primary fuel to the burner assembly through a primary fuel manifold, the primary fuel manifold feeding a plurality of primary fuel pipes having a primary fuel tip at a downstream end (see rejection of claim 6).  
Regarding claim 20, Tanaka discloses providing the secondary fuel to the burner assembly through a secondary fuel manifold (6, Fig. 4), the secondary fuel manifold feeding a plurality of second fuel pipes (5) having a secondary fuel tip at a downstream end.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762